ACCEPTED
                                                                                        01-14-00508-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   3/12/2015 4:01:07 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 01-14-00508-CV
                                     IN THE
                          1st Court of Appeals                          FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                             Houston,Texas                       3/12/2015 4:01:07 PM
                            ______________________               CHRISTOPHER A. PRINE
                                                                         Clerk
                             FRANCISCO CHAMUL,

                                     Appellant,

                                         v.

                   AMERISURE MUTUAL INSURANCE CO.,

                                     Appellee.

                            ______________________

                   APPELLEE’S UNOPPOSED MOTION FOR
                    EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE FIRST COURT OF APPEALS:

      COMES NOW, Amerisure Mutual Insurance Co., Appellee, (“Amerisure”)

and files this Unopposed Motion for Extension of Time to File its Brief and in

support thereof respectfully shows the following:.

                                   A. Introduction

      1.     This is an appeal from a final judgment rendered in the trial court.

This is Amerisure’s first Motion for Extension of Time to file its Brief.

      2.     Appellant filed his Brief on February 13, 2015. Amerisure’s Brief is

presently due to be filed on or before March 16, 2015.



                                                                                   1
      3.     This Motion seeks an extension of time of thirty (30) days, up to and

including April 14, 2015 to file its Brief on the Merits.

                               B. Bases for Extension

      5.     Amerisure requests this extension not for purpose of delay, but so that

justice may be done. Counsel for Amerisure is set for oral argument before the

Texas Supreme Court on March 26, 2015 in Cause No. 14-0272, SeaBright

Insurance Company v. Lopez. Counsel requires time to prepare for oral argument.

Additionally, Counsel for Amerisure has the following hearing scheduled:

    A pre-hearing for a medical contested case hearing on March 10, 2015 in

      Texas Department of Insurance, Division of Workers’ Compensation Docket

      No. 45-11235837-03-CC-DA47 in Dallas, Texas.

    A contested case hearing on March 12, 2015 in Texas Department of

      Insurance, Division of Workers’ Compensation Docket No. 14177989-02-

      CC-HE-48 in Houston, Texas.

    A hearing on March 12, 2015 in Cause No. 2011-CCV-61218-2 in County

      Court at Law No. 2 in Nueces County, Texas.

    A benefit review conference on March 16, 2015 in Texas Department of

      Insurance, Division of Workers’ Compensation Docket No. 14157013-01-

      BR in Austin, Texas.




                                                                                  2
                                      C. Prayer

      Amerisure respectfully requests the Court grant this Motion and for all other

relief to which it may be entitled.

                                       Respectfully submitted,

                                       By: /s/ Joy M. Brennan
                                       SMITH & CARR, P.C.
                                       Dana M. Gannon
                                       State Bar No. 07623800
                                       dgannon@smithcarr.com
                                       Joy M. Brennan
                                       State Bar No. 24040569
                                       jbrennan@smithcarr.com
                                       9235 Katy Freeway, Suite
                                       Houston, Texas 77024
                                       Telephone: (713) 933-6700
                                       Facsimile: (713) 933-6799
                                       ATTORNEYS FOR APPELLEE,
                                       AMERISURE MUTUAL INSURANCE
                                       CO.

                       CERTIFICATE OF CONFERENCE

      I certify that Appellee conferred with counsel for the Appellant on March 6,
2015 and Appellant is unopposed to this motion.

                                       /s/ Joy M. Brennan
                                       Joy M. Brennan

                       CERTIFICATE OF COMPLIANCE

     I certify that as counsel for Appellee that the number of words in this
document is 497 as calculated by Microsoft Word.

                                       /s/ Joy M. Brennan
                                       Joy M. Brennan



                                                                                 3
                        CERTIFICATE OF SERVICE

       A true and correct copy of this Motion has been forwarded via E-Service to
all counsel of record on March 12, 2015, as follows:

      Brad McClellan
      Law Offices of Richard Pena, P.C.
      1701 Directors Blvd., Suite 110
      Austin, Texas 78744                        Via E-Service

      Larry Trimble
      Trimble & Grantham
      902 Heights Blvd.
      Houston, Texas 77008                       Via E-Service


                                     /s/ Joy M. Brennan
                                     Joy M. Brennan




                                                                               4